415 P-1 09/10 SUPPLEMENT DATED SEPTEMBER 1, 2010 TO THE PROSPECTUS DATED MAY 1, 2010 OF TEMPLETON GLOBAL OPPORTUNITIES TRUST The Prospectus is amended as ­follows: I. The portfolio management team under "Fund Summaries  Portfolio Managers" section on page 7 is revised as follows: Investment Manager Templeton Investment Counsel, LLC (Investment Counsel) Sub-Advisor Templeton Asset Management Ltd. (Asset Management) Franklin Templeton Investments (Asia) Limited (FTIA) Portfolio Managers ALAN CHUA, CFA Portfolio Manager of Asset Management and portfolio manager of the Fund since September 2010. JOANNE WONG, CFA Portfolio Manager of FTIA and portfolio manager of the Fund since September 2010. CINDY L. SWEETING, CFA Executive Vice President and Director of Research of Investment Counsel and portfolio manager of the Fund since September 2010. II. The portfolio management team under "Fund Details - Management" section on page 13 is revised as follows: Management Templeton Investment Counsel, LLC (Investment Counsel), 500 East Broward Blvd., Fort Lauderdale, Florida 33394-3091, is the Fund's investment manager. Together, Investment Counsel and its affiliates manage, as of July 31, 2010, over $602 billion in assets.
